Title: General Orders, 24 August 1777
From: Washington, George
To: 



Head Quarters, at Derby [Pa.] August 24th 1777.
Chester.Derby. Easton.


General Greene’s and Genl Stephen’s divisions are to march to morrow morning at four o’clock precisely, if it should not rain, towards Wilmington, and encamp on the first good ground beyond Naaman’s creek. All the horse are likewise to march at the same time, and proceed to Wilmington, and encamp on the first good ground there, or in their neighbourhood thereof.
Genl Lord Stirling’s division, and that commanded by Genl Wayne, with the park of artillery, will remain to morrow at their present encampment, and on Tuesday follow the other divisions, beginning their march at four in the morning, if it should not rain. The Commander in Chief possitively forbids the straggling of soldiers of the two divisions which remain behind, their quarters; and the General Officers commanding these divisions will take every precaution in their power effectually to prevent it; and likewise to prevent an inundation of bad women from Philadelphia; and for both purposes, a guard is to be placed on the road between the camp and the city, with particular orders to stop and properly deal with both.
